Citation Nr: 1754374	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the claim was remanded for further development.


FINDING OF FACT

The Veteran has sleep apnea that began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a)(2017). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran underwent a sleep study and was diagnosed with mild obstructive sleep apnea in November 2007.  Thus, the first element of service connection has been met.

The Veteran reported in a March 2012 statement that he inquired with VA about a sleep apnea test upon separation from service, but was never tested.  Instead, he was told that he could address the issue at a later time.  His spouse at the time provided a statement that she first noticed in August 2004 that he had breathing difficulties while sleeping, as he would stop breathing and then start gasping for air.  She also noted loud snoring that progressively got worse over time.

Post-service treatment records show that the Veteran was seen in December 2006 for sleep disturbances, and the examiner noted "possible sleep apnea."

The Veteran was afforded a VA examination in February 2007.  He stated that he suffered from sleep apnea for two years.  He reported difficulty staying awake during day time hours and that he was sleepy when driving and while at work.  The examiner did not provide an opinion.

In a July 2017 VA examination, the examiner mentioned the December 2006 medical record indicating "sleep disturbances, possible sleep apnea," and stated that "the nature of a medical record review of systems is a subjective perception by the patient, versus objective data determined by the clinician during physical examination."  The examiner noted that the Veteran reported the symptom of sleep disturbances but was not qualified to state if he had sleep apnea or not.  

The examiner further stated that there was no mention by the medical provider of an indication for sleep study needed at that time, and as such the examiner opined that it was less likely than not that his sleep apnea diagnosed remote from service had its origin during service.  She also noted that obstructive sleep apnea is due to passive collapse of the oro-and/or nasopharynx during inspiration while asleep; it was caused by anatomical abnormalities (obesity, redundant tissue in the soft palate, enlarged tonsils or uvula, low soft palate, large or posteriorly located tongue), as well as neuromuscular disorders.  The examiner concluded that because the Veteran lacked service connection for any condition that would involve the oro-and/or nasopharynx, it was less likely than not that his sleep apnea was secondary to or aggravated by active duty or any service-connected disability.

The record contains a negative medical opinion regarding the connection between the Veteran's sleep apnea and service, but this was based upon "silent service records" and a lack of documentation of evaluation, diagnosis, or treatment of sleep apnea in service.  As noted above, medical records document possible sleep apnea a few months after the Veteran's discharge from service in 2006.  The Veteran and his then spouse have provided competent reports of sleep apnea symptoms during service and the Board finds no reason to doubt their credibility.  

The examiner steadfastly refused to consider the competent and credible reports of symptoms in service or provide reasons for rejecting these reports.  The medical opinion is therefore of little probative value.  The reports of in-service symptoms and the findings within the year after service, place the evidence in at least equipoise on the question of whether the current sleep apnea had its onset in service.  Reasonable doubt is resolved in favor of the Veteran; entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


